Title: March [1763?]
From: Washington, George
To: 




2d. Planted 3 French Walnuts & 8 English Walnuts in new Garden. Note the French Walnuts next the Schoolhouse & 8 steps asundr.


   
   This undated fragment from PHi: Gratz Collection is from one of the early diaries, possibly 1763.



 


7. Sowed 50 pints of Clover Seed & 20 pints of Timothy at the Mill.
 


17. Began to Sow at Muddy hole and on
 


20. Finished—Sowing 59 Bushels—Oats. Note John Alton had sowed 14½ Bushls. Do.
 


29. Grafted sevl. kinds of Fruits as pr. Memm. at the Latter part of this Book.
 


30. Began to Sow Lucern below Garden.
 


31. Finished Sowing of Ditto after Collo. Landon Carters direction’s contained in a Letter to Collo. P—T—.


   
   Col. Landon Carter (1710–1778) of Sabine Hall in Richmond County was the son of Robert “King” Carter and his second wife, Elizabeth Landon Willis Carter. Landon Carter held many county and parish offices, including that of county lieutenant. From 1752 to 1768 he served as one of the most active and influential members of the House of Burgesses, becoming one of the chief defenders of its rights and actions in a steady flow of pamphlets and essays. Carter strongly supported the prosecution of the war against the French during the French and Indian War and just as strongly opposed later British efforts to encroach on the rights of the colonists. collo. P—T—: GW is almost certainly referring to Presley Thornton (1721–1769) of Northumberland House in Northumberland County. Presley Thornton, a son of Col. Anthony Thornton and Winifred Presley Thornton, served in the House of Burgesses 1748–60 and on the council 1760–69.



